Exhibit 10.1

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is entered into as of July 29,
2009 (“Effective Date”), by and among PharmaCare US Inc., a Delaware corporation
(“PharmaCare US”), and PharmaCare Laboratories Pty Ltd., an Australian company
(“PharmaCare Australia”) (PharmaCare US and PharmaCare Australia may be referred
to herein individually as “Buyer” and collectively as the “Buyers”), Real Health
Laboratories, Inc., a California corporation (“Seller”) and a wholly-owned
subsidiary of Natural Alternatives International, Inc., a Delaware corporation
(“Parent”), and Parent. Buyers, Seller and Parent may be referred to herein
individually as a “Party” and collectively as the “Parties.”

WHEREAS, Buyers desire to purchase from Seller certain assets used in (and
assume certain of the liabilities of Seller related to) Seller’s wholesale and
direct-to-consumer vitamin and nutritional supplement business (the “Business”),
which, for purposes of clarification, does not include any assets or business
related to products manufactured, marketed, distributed or sold by Parent
including, without limitation, under the Parent’s Dr. Cherry brand; and

WHEREAS, Seller desires to sell to Buyers such assets and assign to Buyers such
liabilities on the terms set forth herein.

Now, therefore, in consideration of the foregoing premises and the mutual
promises herein made and the representations, warranties and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows.

Section 1. Definitions. The definitions of certain defined terms, not defined
elsewhere in this Agreement, are:

“Acquired Assets” means all of Seller’s right, title, and interest in and to the
following, and only the following, specified assets:

(a) the Acquired Intellectual Property; and

(b) the Acquired Inventory.

“Acquired Intellectual Property” means the Intellectual Property listed on
Schedule 1.

“Acquired Inventory” means the inventory of the Business listed on Schedule 2,
which schedule Buyers and Seller agree will be completed by Seller and delivered
to Buyers within ten (10) business days after the Closing Date and will include
all of the inventory of the Business and inventories related to open purchase
orders as of the Closing Date.

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses.



--------------------------------------------------------------------------------

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.

“Assumed Liabilities” means the following, and only the following, liabilities
of the Seller:

 

  (a) all obligations for product returns from wholesalers from and after
October 29, 2009, including such obligations under Seller’s return and exchange
policies as such policies are disclosed on Schedule 3(i) of Seller’s Disclosure
Schedule;

 

  (b) all obligations for product returns in connection with the
direct-to-consumer portion of the Business from and after August 30, 2009,
including such obligations under Seller’s return and exchange policies as such
policies are disclosed on Schedule 3(i) of Seller’s Disclosure Schedule;

 

  (c) all obligations of Seller related to open purchase orders for Acquired
Inventory;

 

  (d) all obligations of Seller from and after the Closing Date under that
certain Endorsement, Licensing and Sales Agreement effective as of May 1, 2009,
by and between Seller and Dr. Robert Fried, which agreement shall be assigned by
Seller to Buyers at the Closing;

 

  (e) all obligations of Seller from and after the Closing Date under that
certain Coupon Redemption Program Agreement dated as of April 6, 2006, by and
between Carolina Manufacturer’s Services, Inc. and Seller (“CMS Agreement”); and

 

  (f) all obligations of Seller from and after the Closing Date under that
certain Patent License Agreement dated as of May 1, 2002, by and between Seller
and Unither Pharma, Inc. (“Unither Agreement”), which agreement shall be
assigned by Seller to Buyers at the Closing.

provided, however, that the term “Assumed Liabilities” shall not include any of
the Excluded Liabilities.

“Closing Date Net Inventory Value” means the Net Inventory Value, as of 12:01
a.m., San Diego time, on the Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means that certain Mutual Confidentiality and
Non-Disclosure Agreement entered into by and between Parent and Pharmacare
Australia, effective as of February 24, 2009.

“Excluded Liabilities” means any liability or obligation of Seller other than
those set forth in the definition of “Assumed Liabilities,” including: (a) any
liability arising out of or relating to the operation of the Business by Seller,
including any liability relating to products manufactured or distributed by or
for Seller, prior to the Closing Date; (b) any liability of Seller or any of
Seller’s Affiliates for Taxes, including any liability of Seller or any of
Seller’s Affiliates for Taxes as a result of Seller’s operation of the

 

2



--------------------------------------------------------------------------------

Business or Taxes payable by Seller or any of Seller’s Affiliates that will
arise as a result of the sale of the Acquired Assets pursuant to this Agreement;
(c) any liability of Seller or any of Seller’s Affiliates relating to payroll,
vacation, sick leave, workers’ compensation, unemployment benefits, pension
benefits, health care plans or benefits or other employee plans or benefits of
any kind for Seller’s employees or former employees or both, in every case
arising out of and relating to Seller’s employment of such employees or former
employees and including any liability of Seller under any employment, severance,
retention or termination agreement with any employee of Seller or any of
Seller’s Affiliates; (d) any liability of Seller under this Agreement or other
document executed in connection with the transactions contemplated hereby;
(e) any liability of Seller based upon Seller’s acts or omissions occurring
after the Closing; (f) any liability of Seller or any of Seller’s Affiliates
arising out of product returns in connection with discontinued product programs
where Seller or its Affiliates has received notice from a customer as of the
Closing Date that such customer intends to discontinue carrying such product and
any liabilities related to any discount programs implemented by any such
customer to liquidate any such product (“Discontinued Product Programs”); and
(g) any amount remaining due and payable by Seller to third parties as of the
Closing Date in connection with Seller’s acquisition of the Acquired Inventory,
other than obligations of Seller related to open purchase orders for Acquired
Inventory that are being assumed by Buyer.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

“Intellectual Property” means: (a) customer names and history, (b) vendor names,
(c) product cost history, (d) product performance, (e) customer performance,
(f) campaign performance, (g) URLs and any Internet addresses, (h) trademarks,
service marks, trade dress, logos, slogans, trade names, Internet domain names
and telephone numbers, together with translations, adaptations, derivations, and
combinations thereof and including goodwill associated therewith, and
applications, registrations, and renewals in connection therewith, (i) websites,
graphics, designs, labels, packaging and other copyrightable works, copyrights,
and applications, registrations, and renewals in connection therewith,
(j) product specifications, trade secrets and confidential business information
(including ideas, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals together with
marketing material, point of sale material and television commercials),
(k) advertising and promotional materials, (l) other proprietary rights, and
(m) copies and tangible embodiments thereof (in whatever form or medium).

“Knowledge” means, with respect to any representation, warranty or statement of
any Party in this Agreement that is qualified by such Party’s “knowledge,” the
actual knowledge of such Party or such knowledge that a reasonably prudent
officer, director, manager or employee should have if such Person duly performed
his or her duties as an officer, director, manager or employee of such Party
with due care; provided, however, that the foregoing shall not be construed to
create a duty or obligation on any Person to engage in or conduct any inquiry or
investigation, and provided further that Seller will be deemed to have Knowledge
of a particular fact or other matter only if Ken Wolf or Mark LeDoux has
Knowledge of that fact or other matter, and Buyer will be deemed to have
Knowledge of a particular fact or other matter only if Toby Browne or Michael
Halter has Knowledge of that fact or other matter.

 

3



--------------------------------------------------------------------------------

“Net Inventory Value” means the amount equal to (a) the gross inventory value of
the Acquired Inventory as set forth on the books and records of the Seller,
which have been maintained in accordance with GAAP, less (b) any inventory
reserve balance set forth on such books and records.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity or a governmental entity
(or any department, agency, or political subdivision thereof).

“Restricted Business” means the marketing and sale of the products included in
Acquired Inventory; provided, however, that the foregoing shall not be construed
in a manner such that it in any way limits or restricts the ability of Seller,
its Parent or Affiliates from (i) manufacturing any products for third parties,
or (ii) manufacturing, distributing or selling any products being sold as of the
Closing Date under the Dr. Cherry brand or any other nutritional supplements or
other nutraceutical, nutritional or skin care products not included in Acquired
Inventory. Notwithstanding the foregoing part (ii), the Parties agree that,
during the Restricted Period (as hereinafter defined), neither Seller nor its
Parent or Affiliates may create, distribute and sell a new brand of products not
existing as of the Closing Date and comprised of products substantially similar
to those included in Acquired Inventory.

“Tax” or “Taxes” means any federal, state, local, or foreign taxes, charges,
fees, imposts or other assessments, including those related to income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, whether computed on a separate
or consolidated, unitary or combined basis or in any other manner, including any
interest, penalty, or addition thereto, whether disputed or not.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

Section 2. Basic Transaction.

(a) Purchase and Sale of Assets. On and subject to the terms and conditions of
this Agreement, Buyers agree to purchase from Seller, and Seller agrees to sell,
transfer, convey, and deliver to Buyers, all of the Acquired Assets at the
Closing for the consideration specified below in this Section 2.

(b) Assumption of Liabilities. On and subject to the terms and conditions of
this Agreement, Buyers agree to assume and become responsible for all of the
Assumed Liabilities at the Closing. Buyers will not assume or have any
responsibility, however, with respect to any other obligation or liability of
Seller not included within the definition of Assumed Liabilities.

 

4



--------------------------------------------------------------------------------

(c) Purchase Price.

(i) At the Closing, Buyer agrees to pay to Seller $500,000 (the “Purchase
Price”) in United States dollars, by delivery of cash in such amount, payable by
wire transfer or delivery of other immediately available funds. The Purchase
Price is subject to adjustment as provided in Section 2(c)(ii) below.

(ii) Purchase Price Adjustments. No later than ten (10) business days after the
Closing Date, Seller shall provide Buyers with a final copy of Schedule 2,
setting forth the Acquired Inventory, and Exhibit D, which shall include a
statement of the Closing Date Net Inventory Value based on such Schedule 2. The
date such Schedule 2 and Exhibit D are provided by Seller to Buyers is referred
to herein as the “Schedule 2 Delivery Date.”

(A) If the Closing Date Net Inventory Value is less than $265,000, then the
Purchase Price shall be decreased by an amount equal to the difference obtained
by subtracting the amount of the Closing Date Net Inventory Value from $265,000,
and Seller shall pay such difference to Buyers within five (5) business days
after the Schedule 2 Delivery Date.

(B) If the Closing Date Net Inventory Value is greater than $315,000, then the
Purchase Price shall be increased by an amount equal to the difference obtained
by subtracting $315,000 from the amount of the Closing Date Net Inventory Value,
and Buyers shall pay such difference to Seller within five (5) business days
after the Schedule 2 Delivery Date.

(C) If, on the Closing Date, the Interbank Australian Dollar exchange rate
relative to the U.S. Dollar, as reported in the Wall Street Journal, is less
than 0.665 cents, the Purchase Price shall be adjusted such that the Purchase
Price in U.S. Dollars is the equivalent of $714,286 Australian Dollars based on
such Closing Date exchange rate.

(iii) Earn-out. In addition to the Purchase Price, Seller shall receive from
Buyers, as additional consideration for the transactions contemplated hereby,
the amounts set forth below:

(A) Within forty five (45) days after the end of each of the three month periods
ending on October 31, 2009, January 31, 2010, April 30, 2010 and July 31, 2010,
Buyers shall calculate the Consolidated Brand Contribution Margin consistent
with the method and presentation set forth in the Consolidated Budgeted Brand
Contribution attached hereto as Exhibit H (“Budgeted Brand Contribution”) and
submit a copy of such calculation to Seller. The calculation for the three month
period ending July 31, 2010 shall also include a cumulative calculation for the
period from August 1, 2009 through July 31, 2010. To the extent any expenditures
of Buyers reflected on the Consolidated Brand Contribution Margin calculated by
Buyers exceed the budgeted amounts for such expenditures as set forth on the
Budgeted Brand Contribution, and such increases were authorized, initiated or
otherwise within the control of Buyers, including any increases resulting from
an increase in the number of employees, any change in the nature

 

5



--------------------------------------------------------------------------------

or amount of promotional activities undertaken, or any other change in the
operation of the Business as conducted by Buyers, such excess amounts shall be
added back to the Brand Contribution Margin such that the Brand Contribution
Margin shall be calculated as if such excesses had not occurred.

(B) For each of the three month periods ending on October 31, 2009, January 31,
2010, and April 30, 2010, Buyers shall pay to Seller an amount equal to:

[A ÷ B] x $125,000 x 0.50

 

where    A =    the actual Brand Contribution Margin for the three month period
as calculated by Buyers; and    B =    the budgeted Brand Contribution Margin
for the three month period set forth on the Budgeted Brand Contribution.

(C) For the three month period ending on July 31, 2010, Buyers shall pay to
Seller an amount equal to:

[X ÷ Y] x $500,000 - Z

 

where    X =    the actual Brand Contribution Margin for the period from
August 1, 2009 through July 31, 2010 as calculated by Buyers;    Y =    the
budgeted Brand Contribution Margin for the period from August 1, 2009 through
July 31, 2010 set forth on the Budgeted Brand Contribution; and    Z =    the
amount of the payments previously paid by Buyers to Seller pursuant to Section
2(c)(iii)(B).

(D) The amounts due to Seller from Buyers in accordance with
Section 2(c)(iii)(B) and Section 2(c)(iii)(C) shall be paid to Seller no later
than sixty (60) days after the end of each such three month period.

(E) All computations in connection with the Consolidated Brand Contribution
Margin for purposes of Section 2(c)(iii)(A) shall be done by Buyers in
accordance with GAAP.

(F) Seller shall be entitled to have access to the books and records of Buyers
and the work papers of Buyers prepared in connection with the preparation and
calculation of the Consolidated Brand Contribution Margin and shall be entitled
to discuss such books and records, work papers and calculation with Buyers and
those persons responsible for the preparation thereof.

(d) The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of K&L Gates LLP, 3580 Carmel
Mt. Road, Suite 200, San Diego, California commencing at 9:00 a.m. local time on
July 31, 2009 following the satisfaction or waiver of all conditions to the
obligations of the Parties to consummate the transactions contemplated hereby
(other than conditions with respect to actions the respective Parties will take
at the Closing itself) or at such other place, such other time or by such other
method as the Parties may mutually determine (the “Closing Date”).

 

6



--------------------------------------------------------------------------------

(e) Deliveries at the Closing. At the Closing, (i) Seller will deliver to Buyers
the various certificates, instruments, and documents referred to in Section 6(a)
below; (ii) Buyers will deliver to Seller the various funds, certificates,
instruments, and documents referred to in Section 6(b) below; (iii) Seller will
execute, acknowledge (if appropriate), and deliver (A) to PharmaCare US an
Assignment and Bill of Sale in the form of Exhibit A-1, (B) to PharmaCare
Australia an Assignment and Bill of Sale in the form of Exhibit A-2, (C) to
PharmaCare Australia a counterpart Trademark Assignment in the form attached
hereto as Exhibit C, (D) to Buyers a counterpart Instrument of Assumption in the
form attached hereto as Exhibit B, (E) to Buyers an Assignment and Assumption
Agreement in the form attached hereto as Exhibit F, and (F) to Buyers such other
instruments of sale, transfer, conveyance, and assignment as Buyers and their
counsel may reasonably request; (iv) Buyers will execute and deliver to Seller a
counterpart Instrument of Assumption in the form attached hereto as Exhibit B;
(v) PharmaCare Australia will execute and deliver to Seller a counterpart
Trademark Assignment in the form attached hereto as Exhibit C; (vi) Buyers will
execute and deliver to Seller a counterpart Assignment and Assumption Agreement
in the form attached hereto as Exhibit F; (vii) Buyers will execute, acknowledge
(if appropriate), and deliver to Seller such other instruments of assumption as
Seller and its counsel may reasonably request; and (viii) Buyers will deliver to
Seller the consideration specified in Section 2(c)(i) above (as may be adjusted
pursuant to Section 2(c)(ii)).

(f) Purchase Price Allocation. The Purchase Price shall be allocated among the
Acquired Assets as mutually agreed by Buyers and Seller. It is intended that
such allocation will comply with the requirements of Section 1060 of the Code.
Buyers shall prepare and deliver Internal Revenue Service (“IRS”) Form 8594 to
Seller within forty-five (45) days after the Closing Date to be filed with the
IRS, subject to Seller’s review and approval which shall not be unreasonably
withheld. Seller and Buyers shall file Form 8594 with their respective
timely-filed Tax Returns consistent with such allocation. The Parties shall
treat and report the transaction contemplated by this Agreement in all respects
consistently for purposes of any federal, state or local Tax, including the
calculation of gain, loss and basis with reference to the Purchase Price
allocation made pursuant to this Section 2(f). The Parties shall not take any
action or position inconsistent with the obligations set forth in this
Agreement. Seller agrees to indemnify and hold Buyers and their respective
Affiliates harmless and Buyers hereby agree to indemnify and hold Seller and its
Affiliates harmless, from and against any and all losses, liabilities and
expenses (including additional income taxes and reasonable fees and
disbursements of counsel) that may be incurred by the indemnified party as a
result of the failure of the indemnifying party so to report the sale and
purchase of the Acquired Assets as required by applicable laws.

Section 3. Seller’s Representations and Warranties. Seller represents and
warrants to Buyers that the statements contained in this Section 3 are correct
and complete as of the Effective Date and will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the Effective Date throughout this Section 3), except as set
forth in the disclosure schedule accompanying this Agreement (the “Disclosure
Schedule”). The Disclosure Schedule will be arranged in paragraphs corresponding
to the lettered and numbered paragraphs contained in this Section 3 and the
other sections of this Agreement pursuant to which disclosure is made or items
are referred to in the Disclosure Schedule.

 

7



--------------------------------------------------------------------------------

(a) Organization of Seller. Seller is a corporation duly organized, validly
existing, and in good standing under the laws of the State of California, with
full corporate power and authority to conduct the Business as now being
conducted by it, and to own and use the properties it purports to own and use in
the conduct of the Business.

(b) Authorization of Transaction. Seller has full corporate power and authority
to execute and deliver this Agreement and the documents contemplated hereby (the
“Transaction Documents”) and to perform its obligations thereunder. This
Agreement constitutes, and the other Transaction Documents to which Seller is a
party when executed will constitute, the valid and legally binding obligation of
Seller, enforceable against it in accordance with its terms and conditions,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and other similar laws of general application
affecting enforcement of creditors’ rights generally. The execution, delivery
and performance of the Transaction Documents to which Seller is a party by
Seller have been duly authorized by all necessary action of Seller’s shareholder
and board of directors.

(c) Non-contravention. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Section 2 above), will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which Seller or the Acquired Assets are subject, except as
set forth in Schedule 3(c) of Seller’s Disclosure Schedule, or any provision of
the charter or bylaws of Seller, or (ii) except as set forth in Schedule 3(c) of
Seller’s Disclosure Schedule, conflict with, result in a material breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Seller is a party or by which it is bound or to which any of the
Acquired Assets is subject (or result in the imposition of any lien upon any of
the Acquired Assets). Except as set forth in Schedule 3(c) of Seller’s
Disclosure Schedule, the Seller does not need to give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any government
or governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement (including the assignments and assumptions
referred to in Section 2 above).

(d) Brokers’ Fees. Except as set forth in Schedule 3(d) of Seller’s Disclosure
Schedule, Seller has no liability or obligation to pay any fees or commissions
to any broker, finder, or agent with respect to the transactions contemplated by
this Agreement.

(e) Title to Assets. Except as set forth in Schedule 3(e) of Seller’s Disclosure
Schedule, Seller has good title to the Acquired Assets, free and clear of any
liens or restriction on transfer, and Seller has the right to transfer the
Acquired Assets to Buyers, free and clear of any liens or other encumbrances or
liabilities.

 

8



--------------------------------------------------------------------------------

(f) Selected Financial Data. Within ten (10) business days after the Closing
Date, Seller shall prepare, deliver to Buyers and attach hereto as Exhibit D the
following financial data (the “Selected Financial Data”):

(i) The Closing Date Net Inventory Value, which shall be deemed final and
conclusive and binding upon the Seller and the Buyers for purposes of this
Agreement; and

(ii) the obligations of Seller in respect of the Assumed Liabilities, as of the
Closing Date.

Except as set forth on Schedule 3(f) of Seller’s Disclosure Schedule, the
Selected Financial Data will fairly present the values, obligations and expenses
set forth therein and will be based upon the books and records of Seller, which
have been maintained in accordance with GAAP.

(g) Acquired Intellectual Property.

(i) Except as set forth on Schedule 3(g)(i) of Seller’s Disclosure Schedule, to
Seller’s Knowledge: (a) no third party has interfered with, infringed upon,
misappropriated, or violated the Acquired Intellectual Property; (b) no Acquired
Intellectual Property interferes with, infringes upon or violates the
intellectual property rights of any third-party; (c) no copyrighted or
copyrightable material included in the Acquired Intellectual Property infringes
upon or violates the copyrights of any third party; and (d) no know-how,
process, or product included in the Acquired Intellectual Property violates any
trade secret of any third party.

(ii) Schedule 3(g)(ii) of the Disclosure Schedule identifies: (a) each license,
agreement, or other permission that Seller has granted to any third party with
respect to any of the Acquired Intellectual Property (together with any
exceptions); and (b) each license, agreement, or other permission that has been
granted to Seller with respect to any of the Acquired Intellectual Property.
With respect to each item required to be disclosed on Section 3(g)(ii) of the
Disclosure Schedule, as well as each other item of Acquired Intellectual
Property:

(A) Except as set forth on Schedule 3(g)(ii)(A) of Seller’s Disclosure Schedule,
Seller possesses all right, title, and interest in and to the item, free and
clear of any lien, license, or other restriction, and Seller is not obligated to
pay any royalties with respect thereto;

(B) Except as set forth on Schedule 3(g)(ii)(B) of Seller’s Disclosure Schedule,
the item is not subject to any outstanding injunction, judgment, order, decree,
ruling, or charge;

(C) Except as set forth on Schedule 3(g)(ii)(C) of Seller’s Disclosure Schedule,
no action, suit, proceeding, hearing, charge, complaint, claim, or demand is
pending nor, to Seller’s Knowledge, is threatened, nor has Seller received
notice of the commencement of any investigation, that challenges the legality,
validity, enforceability, use, or ownership of the item;

 

9



--------------------------------------------------------------------------------

(D) except as set forth in Schedule 3(g)(ii)(D) of Seller’s Disclosure Schedule,
the consummation of the transactions contemplated hereby would not result in the
loss or expiration of any domain name or registered trademark set forth in
Schedule 3(g)(iv) of Seller’s Disclosure Schedule; and

(E) except as set forth in Schedule 3(g)(ii)(E) of Seller’s Disclosure Schedule,
all fictional names, trade marks, trade names and service marks have been
registered with the applicable governmental authority, including the United
States Patent and Trademark Office, are currently in compliance with all
applicable laws, and, to Seller’s knowledge, are valid and enforceable.

(iii) Schedule 3(g)(iii) of the Disclosure Schedule identifies each material
item of Acquired Intellectual Property that any third party owns and Seller uses
pursuant to license, sublicense, agreement, or permission. Seller has delivered
to Buyers correct and complete copies of all such licenses, sublicenses,
agreements, and permissions (as amended to date). With respect to each such item
of Intellectual Property required to be identified in Schedule 3(g)(iii) of the
Disclosure Schedule, Seller has not granted any sublicense or similar right with
respect to the license, sublicense, agreement, or permission.

(iv) Schedule 3(g)(iv) of the Disclosure Schedule identifies each material
trademark and Internet domain name used in the operation of the Business.

(v) Except as set forth on Schedule 3(g)(v) of Seller’s Disclosure Schedule, the
Acquired Intellectual Property constitutes all of the material Intellectual
Property used by Seller in the operation of the Business as currently conducted.

(h) Acquired Inventory. The Acquired Inventory consists of materials and
supplies, manufactured and processed parts, work in process, and finished goods,
all of which, to Seller’s Knowledge, is fit for the purpose for which it was
procured or manufactured, and none of which, to Seller’s Knowledge, except as
set forth on Schedule 3(h) of Seller’s Disclosure Schedule is damaged or
defective. Inventory now on hand that was purchased after June 30, 2008 was
purchased in the ordinary course of business at a cost not exceeding market
prices prevailing at the time of purchase.

(i) Product Warranty; Product Liability.

(i) Except as set forth in Schedule 3(i) of Seller’s Disclosure Schedule,
substantially all of the products manufactured, sold, leased, and delivered by
Seller in the operation of the Business have conformed in all material respects
with all applicable contractual commitments and all express and implied
warranties, and Seller has no material liability (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due) for replacement or repair thereof or other damages in connection therewith.
Substantially all of the products manufactured, sold, leased, and delivered by
Seller in the operation of the Business are subject to the terms and conditions
of sale or lease as set forth in Schedule 3(i) of Seller’s Disclosure Schedule,
and on the Business’ websites as of the Closing Date. Except as set forth in
Schedule 3(i) of Seller’s Disclosure Schedule, Seller provides no standard terms
and conditions of sale or lease (including guaranties, warranties or
indemnities) relating to the products manufactured, sold, leased or delivered in
Seller’s operation of that portion of the Business being sold by Seller
hereunder.

 

10



--------------------------------------------------------------------------------

(ii) Seller has no material liability (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due)
arising out of any injury to individuals or property as a result of the
ownership, possession, or use of any product manufactured, sold, leased, or
delivered by Seller in its operation of that portion of the Business conducted
with the Acquired Assets.

(j) Solvency. Seller is not now insolvent and will not be rendered insolvent by
any of the transactions contemplated hereby. As used in this Section 3(j),
“insolvent” means that the sum of the debts and other probable liabilities of
Seller exceed the present fair saleable value of Seller’s assets.

Section 4. Buyers’ Representations and Warranties. Each Buyer represents and
warrants to Seller that the statements contained in this Section 4 are correct
and complete as of the Effective Date and will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the Effective Date throughout this Section 4).

(a) Organization of Buyer. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
incorporation, with full corporate power and authority to conduct its business
as now being conducted by it and to own and use the properties it purports to
own and use.

(b) Authorization of Transaction. Buyer has full corporate power and authority
to execute and deliver the Transaction Documents and to perform its obligations
thereunder. This Agreement constitutes, and the other Transaction Documents when
executed will constitute, the valid and legally binding obligation of Buyer,
enforceable against it in accordance with its terms and conditions, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and other similar laws of general application affecting
enforcement of creditors’ rights generally. The execution, delivery and
performance of the Transaction Documents by Buyer have been duly authorized by
all necessary action of Buyer’s shareholders and board of directors.

(c) Non-contravention. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Section 2 above), will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which Buyer is subject or any provision of its charter or
bylaws or (ii) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under any agreement,
contract, lease, license, instrument, or other arrangement to which Buyer is a
party or by which it is bound or to which any of its assets are subject. Buyer
does not need to give any notice to, make any filing with, or obtain

 

11



--------------------------------------------------------------------------------

any authorization, consent, or approval of any government or governmental agency
in order for the Parties to consummate the transactions contemplated by this
Agreement (including the assignments and assumptions referred to in Section 2
above).

(d) Brokers’ Fees. Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

Section 5. Post-Closing Covenants. In addition to any other provisions herein,
the Parties agree as follows with respect to the period following the Closing:

(a) General. Each Party shall, at the request of any other Party from time to
time and at any time, whether on or after the Closing Date, and without further
consideration except as provided in Section 5(b) or 5(e) hereof, execute and
deliver such deeds, assignments, transfers, assumptions, conveyances, powers of
attorney, receipts, acknowledgments, acceptances and assurances as may be
reasonably necessary to procure for the Party so requesting, and its successors
and assigns, or for aiding and assisting in collecting and reducing to
possession, any and all of the Acquired Assets, or for the assumption of the
Assumed Liabilities, or to otherwise satisfy and perform the obligations of the
Parties hereunder. Without limiting the generality of the foregoing, Seller
shall, upon the request of Buyers, in a timely manner on and after the Closing
Date execute and deliver to Buyers such other documents, releases, assignments
and other instruments as may be reasonably required to effectuate completely the
transfer and assignment to Buyers of, and to vest fully in Buyers, Seller’s
rights to, the Acquired Assets.

(b) Transition.

(i) Seller will not take any action that is designed to or could reasonably be
anticipated to discourage any lessor, licensor, customer, supplier, or other
business associate of Seller from maintaining the same business relationships
with Buyers after the Closing as it maintained with Seller with respect to the
Business prior to the Closing.

(ii) For a period of up to six months following the Closing Date, Seller agrees
to provide certain transition services and support to Buyers, as set forth on
Exhibit G attached hereto, which exhibit may be changed or modified upon the
approval of Buyers and Seller. For such services, Buyers will pay Seller a one
time set-up fee in the amount of $2,500 payable at Closing and, in addition,
will compensate Seller in the amount of $9,000 per month, which monthly amount
shall be due and payable by Buyers to Seller no later than the fifth (5th) day
of each month in which services are to be provided.

(c) Non-Competition.

(i) In consideration of the Purchase Price and the assumption by Buyers of the
Assumed Liabilities, for a period of two (2) years from the Closing Date (the
“Restricted Period”), Seller and its Affiliates shall not:

(A) engage in the Restricted Business;

 

12



--------------------------------------------------------------------------------

(B) directly or indirectly through another entity induce or attempt to induce
any customer, supplier, licensee, licensor, franchisee or other business
relation of Buyers or any of their Affiliates to cease doing Restricted Business
with Buyers or any of their Affiliates, or in any way interfere with the
Restricted Business relationship between any such customer, supplier, licensee
or business relation of Buyers or any of their Affiliates (including making any
negative statements or communications about the Restricted Business of Buyers or
any of their Affiliates);

(C) directly or indirectly through another entity solicit, induce or conspire
with or attempt to solicit, induce, or conspire with any employee or officer of
Buyers or any of their Affiliates to leave the employ of Buyers or any of their
Affiliates, or to compete against Buyers or any of their Affiliates in the
Restricted Business, or in any way interfere with the relationship between
Buyers or any of their Affiliates and any employee or officer thereof; or

(D) divert or attempt to divert any or all of Buyers’ customers’ or suppliers’
Restricted Business with Buyers from Buyers in violation of this Agreement or
applicable law (including the violation of any trade secrets law).

(ii) The covenants in this Section 5(c) are severable and separate, and the
unenforceability of any specific covenant in this Section 5(c) is not intended
by any Party to, and shall not, affect the provisions of any other covenant in
this Section 5(c). If any court of competent jurisdiction shall determine that
the scope, time, or territorial restrictions set forth in this Section 5(c) are
unreasonable as applied to Seller, the Parties acknowledge their mutual
intention and agreement that those restrictions be enforced to the fullest
extent the court deems reasonable, and that they thereby shall be reformed to
that extent as applied to Seller.

(iii) All of the covenants in this Section 5(c) are intended by each Party to
be, and shall be construed as, an agreement independent of any other provision
in this Agreement and the existence of any claim or cause of action of Seller
against Buyers, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by Buyers of any covenant in this
Section 5(c). It is specifically agreed that the time periods specified in
Section 5(c)(i) shall be computed by excluding from that computation any time
during which Seller is in violation of any provision of Section 5(c)(i).

(iv) Buyers and Seller hereby agree that this Section 5(c) is a material and
substantial part of this Agreement, and absent Seller agreeing to be bound by
this Section 5(c), Buyers would not have consummated the transactions
contemplated herein.

(v) The Parties agree that money damages would not necessarily be an adequate
remedy for any breach of this Section 5(c). Because of the difficulty in
measuring the economic losses that may be incurred by Buyers as a result of any
breach by Seller of the covenants in this Section 5(c) and because of the
immediate and irreparable damage that could be caused to Buyers for which they
would have no other adequate remedy, Seller agrees that Buyers may enforce the
provisions of this Section 5(c) by any equitable or legal means, including
seeking an appropriate injunction or restraining order against Seller if a
breach of any of those provisions occurs. Therefore, in the event of a breach of
this Section 5(c), Buyers or their successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief (temporary and/or permanent), in order to enforce, or prevent any
violations of, the provisions hereof.

 

13



--------------------------------------------------------------------------------

(vi) In the event of any breach by Seller or any of its Affiliates of the terms
of this Section 5(c), Seller shall reimburse Buyers for their reasonable
attorneys’ fees, court costs and other expenses it incurs in enforcing the
provisions of this Section 5(c).

(d) Preservation of Records. Seller shall, and shall cause its Affiliates to,
preserve and keep the financial records held by it relating to the Business for
a period of three (3) years from the Closing Date and shall make such records
available to Buyers as may be reasonably required by Buyers in connection with,
among other things, the conduct by Buyers of the Business conducted with the
Acquired Assets, any insurance claims, governmental investigations, or
securities offerings and shall permit Buyers to make and keep copies of such
records, at Buyers’ sole cost and expense.

(e) Assignment and Assumption of Certain Contracts. In connection with the
assignment and assumption of the Unither Agreement, Buyers agree to provide the
written notice to Unither Pharma, Inc. required pursuant to Section 4.2 of the
Unither Agreement within the time period and in the form specified therein. In
addition, Buyers acknowledge and understand that any existing agreements between
One World Distribution, Inc. and Seller are not being assigned to Buyers and are
being terminated effective as of the Closing. To the extent Buyers wish to
retain the services of One World Distribution, Inc. with respect to the
Business, Buyers will be required to enter into their own separate agreement(s)
with One World Distribution, Inc.

(f) Discontinued Product Programs. With respect to products returned in
connection with a Discontinued Product Program, Buyers agree to purchase from
Seller any such products returned at least 12 months prior to their expiration
date at a purchase price equal to Seller’s cost, as reflected on the books and
records of Seller. Any products returned in connection with a Discontinued
Product Program with less than 12 months remaining until their expiration date
shall be destroyed at Seller’s sole cost and expense, unless Buyers, in their
sole discretion, elect to purchase such products from Seller at such price as is
mutually agreed upon by Buyers and Seller.

Section 6. Conditions to Obligation to Close.

(a) Conditions to Buyer’s Obligation. The obligation of Buyers to consummate the
transactions to be performed by them in connection with the Closing is subject
to satisfaction of the following conditions:

(i) the representations and warranties set forth in Section 3 above shall be
true and correct in all material respects (except for those representations and
warranties qualified by “material,” which shall be true and correct in all
respects) at and as of the Closing Date;

(ii) Seller shall have performed and complied with all of its covenants
hereunder in all material respects (other than those covenants contained in
Section 2(e) which shall have been complied with in all respects) through the
Closing;

 

14



--------------------------------------------------------------------------------

(iii) no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (A) prevent consummation of any
of the transactions contemplated by this Agreement, (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation or (C) adversely affect the right of Buyers to own the Acquired
Assets (and no such injunction, judgment, order, decree, ruling, or charge shall
be in effect);

(iv) Seller shall have received the consent of Wells Fargo Bank, National
Association identified in Schedule 3(c) of Seller’s Disclosure Schedule and such
consent shall be in full force and effect;

(v) Seller shall have received the consent of Carolina Manufacturer’s Services,
Inc. to the assignment and assumption of the CMS Agreement by Seller to Buyers;

(vi) Seller shall have delivered to Buyers a certificate, executed by an
authorized officer of Seller, to the effect that each of the conditions
specified above in Section 6(a)(i)-(v) is satisfied in all respects;

(vii) Buyers shall have received from counsel to Seller an opinion addressing
the matters set forth in Sections 3(a), (b), and (c) in form and substance as is
customary for transactions of the type contemplated by this Agreement and
otherwise reasonably acceptable to Buyers, addressed to Buyers; and

(viii) all actions to be taken by Seller in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to Buyers.

Buyers may waive any condition specified in this Section 6(a) if Buyers execute
a writing so stating at or prior to the Closing.

(b) Conditions to Seller’s Obligation. The obligation of Seller to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:

(i) the representations and warranties set forth in Section 4 above shall be
true and correct in all material respects (except for those representations and
warranties qualified by “material,” which shall be true and correct in all
respects) at and as of the Closing Date;

(ii) Buyers shall have performed and complied with all of their covenants
hereunder in all material respects (other than those covenants contained in
Section 2(e) which shall have been complied with in all respects) through the
Closing;

(iii) no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling,

 

15



--------------------------------------------------------------------------------

or charge would (A) prevent consummation of any of the transactions contemplated
by this Agreement or (B) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation (and no such injunction,
judgment, order, decree, ruling, or charge shall be in effect);

(iv) each Buyer shall have delivered to Seller a certificate, executed by an
authorized officer of such Buyer, to the effect that each of the conditions
specified above in Section 6(b)(i)-(iii) is satisfied in all respects;

(v) Seller shall have received the consent of Wells Fargo Bank, National
Association identified in Schedule 3(c) of Seller’s Disclosure Schedule and such
consent shall be in full force and effect;

(vi) Seller shall have received the consent of Carolina Manufacturer’s Services,
Inc. to the assignment and assumption of the CMS Agreement by Seller to Buyers;

(vii) all actions to be taken by Buyers in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to Seller;

(viii) Buyers shall have paid the Purchase Price to Seller;

(ix) Buyers shall have paid a one time set-up fee to Seller in the amount of
$2,500 in connection with the transition services to be provided by Seller to
Buyers under Section 5(b); and

(x) PharmaCare US shall have paid to Parent all Daily Fees due to Parent under
the terms of that certain Agreement by and between PharmaCare US and Parent
effective as of July 15, 2009 for certain services provided by Kimberly Weld
(the “Weld Agreement”).

Seller may waive any condition specified in this Section 6(b) if it executes a
writing so stating at or prior to the Closing.

Section 7. Remedies for Breaches of This Agreement.

(a) Survival of Representations and Warranties. All of the representations and
warranties of Buyers and Seller contained in this Agreement shall survive the
Closing and continue in full force and effect for a period of eighteen
(18) months from the Effective Date; provided, however, that the representations
and warranties contained in Sections 3(d), 3(e) and 4(d) shall survive the
Closing and continue in full force and effect for a period of three years from
the Effective Date.

(b) Indemnification Provisions for Buyers’ Benefit.

(i) In the event Seller breaches any of its representations, warranties, and
covenants contained in this Agreement, and, provided that Buyers make a written
claim for indemnification against Seller pursuant to Sections 7(d) and 9(g)
below within the

 

16



--------------------------------------------------------------------------------

survival period (if there is an applicable survival period pursuant to
Section 7(a) above), then Seller agrees to indemnify Buyers from and against the
entirety of any Adverse Consequences Buyers may suffer (including any Adverse
Consequences Buyers may suffer after the end of any applicable survival period)
resulting from, arising out of, relating to, in the nature of, or caused by the
breach.

(ii) Seller agrees to indemnify Buyers from and against the entirety of any
Adverse Consequences Buyers suffer resulting from, arising out of, relating to,
in the nature of, or caused by any liability of Seller that is not an Assumed
Liability.

(iii) Parent hereby irrevocably, unconditionally and absolutely guarantees to
Buyers, the prompt full payment and performance of all obligations of Seller
that are or may become due and owing to Buyers arising out of Seller’s
obligations under this Section 7.

(c) Indemnification Provisions for Seller’s Benefit.

(i) In the event any Buyer breaches any of its representations, warranties, and
covenants contained in this Agreement, and, provided that Seller makes a written
claim for indemnification against Buyer pursuant to Sections 7(d) and 9(g) below
within the survival period (if there is an applicable survival period pursuant
to Section 7(a) above), then Buyers agree to indemnify Seller from and against
the entirety of any Adverse Consequences Seller may suffer (including any
Adverse Consequences Seller may suffer after the end of any applicable survival
period) resulting from, arising out of, relating to, in the nature of, or caused
by the breach.

(ii) Buyers agree to indemnify Seller from and against the entirety of any
Adverse Consequences Seller suffers resulting from, arising out of, relating to,
in the nature of, or caused by any Assumed Liability or by any Buyer’s acts or
omission occurring after the Closing.

(d) Limitations.

(i) Notwithstanding any other provision of this Agreement: (i) the liability of
Seller or Buyers for any Adverse Consequences shall be limited to direct Adverse
Consequences and shall not include incidental, consequential or punitive damages
(whether arising in tort, contract or otherwise, including the negligence or
gross negligence of any of the Parties and whether or not foreseeable), unless
such damages arise as a result of fraud or willful misconduct; and (ii) the
obligations of Seller or Buyers for Adverse Consequences, whether pursuant to
the indemnity obligations of this Section 7 or otherwise, arising, directly or
indirectly, from or in connection with, this Agreement or the transactions
contemplated hereby, shall in no event exceed in the aggregate the Purchase
Price, as such Purchase Price may be adjusted as provided herein.

(ii) Notwithstanding any other provision of this Agreement, for purposes of this
Section 7, a Party shall not be deemed to have breached any representation,
warranty, covenant or obligation if (i) the other Party, prior to the Closing,
had

 

17



--------------------------------------------------------------------------------

Knowledge of the breach, or facts and circumstances constituting or resulting in
a breach, of such representation, warranty, covenant or obligation, and (ii) the
non-breaching Party did not notify the breaching Party of the breach and
consummated the transactions contemplated by this Agreement notwithstanding the
non-breaching Party’s Knowledge of the breach.

(e) Matters Involving Third Parties.

(i) If any third party notifies any Party (the “Indemnified Party”) with respect
to any matter (a “Third-Party Claim”) that may give rise to a claim for
indemnification against the other Party (the “Indemnifying Party”) under this
Section 7, then the Indemnified Party shall promptly notify the Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party is thereby actually and materially prejudiced.

(ii) The Indemnifying Party will have the right to assume the defense of the
Third-Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party at any time within 15 business days after the Indemnified
Party has given notice of the Third-Party Claim; provided, however, that the
Indemnifying Party must conduct the defense of the Third-Party Claim actively
and diligently thereafter in order to preserve its rights in this regard; and
provided further that the Indemnified Party may retain separate co-counsel at
its sole cost and expense and participate in the defense of the Third-Party
Claim.

(iii) So long as the Indemnifying Party has assumed and is conducting the
defense of the Third-Party Claim in accordance with Section 7(e)(ii) above,
(A) the Indemnifying Party will not consent to the entry of any judgment on or
enter into any settlement with respect to the Third-Party Claim without the
prior written consent of the Indemnified Party (not to be unreasonably withheld)
unless the judgment or proposed settlement involves only the payment of money
damages by the Indemnifying Party and does not impose an injunction or other
equitable relief upon the Indemnified Party and (B) the Indemnified Party will
not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnifying Party (not to be unreasonably withheld).

(iv) In the event the Indemnifying Party does not assume and conduct the defense
of the Third-Party Claim in accordance with Section 7(e)(ii) above, however,
(A) the Indemnified Party may defend against, and consent to the entry of any
judgment on or enter into any settlement with respect to, the Third-Party Claim
in any manner it reasonably may deem appropriate (and the Indemnified Party need
not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith) and (B) the Indemnifying Party will remain responsible for
any Adverse Consequences the Indemnified Party may suffer resulting from,
arising out of, relating to, in the nature of, or caused by the Third-Party
Claim to the fullest extent provided in this Section 7.

(f) Exclusive Remedy. Buyers and Seller acknowledge and agree that the foregoing
indemnification provisions in this Section 7 shall be the exclusive remedy of
Buyers and Seller with respect to the transactions contemplated by this
Agreement; provided that, in the case of fraud or willful misrepresentation or
breach, the foregoing indemnification provisions shall not be exclusive, but
shall be in addition to any other rights or remedies to which Buyers and Seller
or their respective assigns, as the case may be, may be entitled at law or in
equity.

 

18



--------------------------------------------------------------------------------

Section 8. Termination.

(a) Termination of Agreement. The Parties may terminate this Agreement as
provided below:

(i) Buyers, Seller and Parent may terminate this Agreement by mutual written
consent at any time prior to the Closing;

(ii) Buyers may terminate this Agreement by giving written notice to Seller and
Parent at any time prior to the Closing (A) in the event Seller has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, Buyers have notified Seller of the breach, and the breach
has continued without cure for a period of 10 business days after the notice of
breach or (B) if the Closing shall not have occurred on or before July 31, 2009,
by reason of the failure of any condition precedent under Section 6(a) hereof
(unless the failure results primarily from any Buyer itself breaching any
representation, warranty, or covenant contained in this Agreement); and

(iii) Seller or Parent may terminate this Agreement by giving written notice to
Buyers at any time prior to the Closing (A) in the event any Buyer has breached
any material representation, warranty, or covenant contained in this Agreement
in any material respect, Seller has notified Buyers of the breach, and the
breach has continued without cure for a period of 10 business days after the
notice of breach or (B) if the Closing shall not have occurred on or before
July 31, 2009, by reason of the failure of any condition precedent under
Section 6(b) hereof (unless the failure results primarily from Seller itself
breaching any representation, warranty, or covenant contained in this
Agreement).

(b) Effect of Termination. If any Party terminates this Agreement pursuant to
Section 8(a) above, all rights and obligations of the Parties hereunder shall
terminate without any liability of any Party to the other Party (except for any
liability of any Party then in breach); provided, however, that the covenants
contained in Sections 9(a) and 9(p) below, and in the Confidentiality Agreement,
shall survive termination.

Section 9. Miscellaneous.

(a) Press Releases and Public Announcements. No Party shall issue any press
release or public announcement relating to the subject matter of this Agreement
without the prior written approval of the other Parties, which approval shall
not be unreasonably withheld; provided, however, that any Party may make any
public disclosure it believes in good faith is required by applicable law or any
listing or trading agreement concerning its publicly traded securities (in which
case the disclosing Party will advise the other Parties prior to making the
disclosure). Notwithstanding the foregoing, Buyers are hereby advised by Seller
and Parent and acknowledge that within four (4) business days after the
Effective Date, Parent will file a Current Report on Form 8-K with the United
States Securities and Exchange Commission disclosing the entry into this
Agreement, the Parties, the terms of this Agreement and the transactions
contemplated hereby and such other information as it believes in good faith is
required by applicable law to be disclosed in such report, and Seller hereby
agrees it will provide a copy of such Form 8-K to Buyers prior to its filing and
allow Buyers a reasonable opportunity to review and comment upon the disclosures
set forth therein.

 

19



--------------------------------------------------------------------------------

(b) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns. Nothing in this Agreement is intended to relieve or
discharge the obligation or liability of any third Person to any Party to this
Agreement, nor shall any provision give any third Person any right of
subrogation or action over or against any Party to this Agreement.

(c) Entire Agreement. This Agreement (including the documents referred to
herein), the Confidentiality Agreement and the Weld Agreement constitute the
entire agreement between the Parties and supersede any prior understandings,
agreements, or representations by or between the Parties, written or oral,
express or implied, to the extent they relate in any way to the subject matter
hereof or thereof. Each Party acknowledges that no representation, warranties,
inducements, promises or agreement, oral or otherwise, have been made by any
Party, or anyone acting on behalf of any Party, which are not embodied herein or
therein.

(d) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties; provided, however, that a Buyer may (i) assign any or all
of its rights and interests hereunder to one or more of its Affiliates and
(ii) designate one or more of its Affiliates to perform its obligations
hereunder (in any or all of which cases Buyer nonetheless shall remain
responsible for the performance of all of its obligations hereunder).

(e) Counterparts. This Agreement may be executed in one or more counterparts
(including by means of electronic transmission), each of which shall be deemed
an original but all of which together will constitute one and the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or other electronic means shall constitute effective
execution and delivery of this Agreement as to the Parties and may be used in
lieu of the original Agreement for all purposes. Signatures of the Parties
transmitted by facsimile or other electronic means shall be deemed to be their
original signatures for all purposes.

(f) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(g) Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given on receipt as shown by
written or electronic records and either (i) delivered personally to the
recipient, (ii) sent to the recipient by reputable overnight courier service
(charges prepaid), (iii) sent to the recipient by facsimile transmission or
electronic mail, or (iv) mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, and addressed to the
intended recipient as set forth below:

 

If to Seller:

   Real Health Laboratories, Inc.    c/o Natural Alternatives International,
Inc.    1185 Linda Vista Drive    San Marcos, CA 92078    Attention: Ken Wolf   
Fax: (760) 591-9637

 

20



--------------------------------------------------------------------------------

If to Parent:

   Natural Alternatives International, Inc.    1185 Linda Vista Drive    San
Marcos, CA 92078    Attention: Ken Wolf    Fax: (760) 591-9637

In each case with a copy to:

   K&L Gates LLP    3580 Carmel Mountain Rd., Ste. 200    San Diego, CA 92130   
Attention: David A. Fisher    Fax: (858) 509-7461

If to Buyers:

   PharmaCare Laboratories Pty Ltd.    16 Jubilee Avenue    Warriewood NSW 2102
   Australia    Attention: Anthony Robertson

Copy to:

   Graham R. Taylor, Esq.    101 Montgomery Street, Suite 2050    San Francisco,
CA 94194

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

(h) Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of California
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California. Any action or proceeding
arising out of or relating to this Agreement shall only be brought in the state
or federal courts in San Diego County, California, and each of the parties
hereto submits to the personal jurisdiction of such courts (and of the
appropriate appellate courts wherever located) in any such action or proceeding,
and selects the courts in San Diego County, California for proper venue in any
such action or proceeding.

 

21



--------------------------------------------------------------------------------

(i) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyers, Parent
and Seller. No waiver by any Party of any provision of the Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

(j) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(k) Expenses. The Parties Shall each bear their own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.

(l) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.

(m) Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

(n) Attorneys’ Fees. If any Party brings a suit or other proceeding against
another Party as a result of any alleged breach or failure by another Party to
fulfill or perform any covenants or obligations under this Agreement, then the
prevailing Party obtaining final judgment in such action or proceeding shall be
entitled to receive from the non-prevailing Party the prevailing Party’s
reasonable attorneys’ fees incurred by reason of such action or proceeding and
all costs associated with such action or proceeding incurred by the prevailing
Party, including the costs of preparation and investigation. The term
“prevailing party” shall mean the Party that is entitled to recover its
attorneys’ fees, costs and expenses in the proceeding under applicable law or
the Party designated as such by the court or arbitrator.

(o) Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

(p) Confidentiality. The Parties acknowledge that the existence of this
Agreement and certain information that has been or may be disclosed by the
Parties and/or their respective Affiliates or others acting on their behalf is
considered Confidential Information (as such term is defined in the
Confidentiality Agreement). Subject to Section 9(a) hereof, each Party agrees to
not, and to cause its respective directors, officers, employees, agents,
advisors and Affiliates to not, without the prior written consent of the

 

22



--------------------------------------------------------------------------------

other Parties, disclose, disseminate or publish Confidential Information, and
each Party agrees to, and to cause its respective directors, officers,
employees, agents, advisors and Affiliates to, treat any such information in
accordance with the terms of the Confidentiality Agreement regardless of whether
such Party is a party to the Confidentiality Agreement.

(q) Joint and Several Liability. Buyers’ obligations and liabilities under this
Agreement shall, in all cases, be joint and several.

[Signatures on following page.]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

BUYERS: PHARMACARE US INC. By:  

/s/    Toby Browne

  Toby Browne, Chief Executive Officer PHARMACARE LABORATORIES PTY LTD. By:  

/s/    Toby Browne

  Toby Browne, Managing Director SELLER: REAL HEALTH LABORATORIES, INC. By:  

/s/    Mark LeDoux

  Mark LeDoux, Chief Executive Officer PARENT: NATURAL ALTERNATIVES
INTERNATIONAL, INC. By:  

/s/    Mark LeDoux

  Mark LeDoux, Chief Executive Officer

Signature Page to Asset Purchase Agreement